UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4641



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RIGOBERTO HERNANDEZ-SANCHEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-475)


Submitted:   January 11, 2006             Decided:   August 10, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Angela
Hewlett Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rigoberto Hernandez-Sanchez appeals his conviction and

sixty-month sentence imposed following a guilty plea to illegal

reentry   into    the    United   States,       in   violation   of   8    U.S.C.

§§ 1326(a), (b)(2) (2000).        Hernandez-Sanchez’s attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967),   raising      three   issues   but     stating   that   he   finds    no

meritorious grounds for appeal.*             We have reviewed the record and

find no reversible error.

           Hernandez-Sanchez asserts that the district court erred

by failing to sustain his objection to a two-point increase in his

criminal history calculation for committing the offense of illegal

reentry into the United States while under a criminal justice

sentence. The record reflects, however, that Hernandez-Sanchez was

under a criminal justice sentence on the date he was “found in” the

United States, August 8, 2004.           See 8 U.S.C. § 1326(a)(2).             We

therefore find that the district court did not err in adding these

points pursuant to U.S. Sentencing Guidelines Manual § 4A1.1(d)

(2004),   in     the    calculation     of     Hernandez-Sanchez’s        advisory

guideline range.        In addition, the district court did not err in

declining to resolve an objection regarding one criminal history

point from a disputed South Carolina conviction because that single


     *
      The Government did not file an answering brief, and although
advised of his right to do so, Hernandez-Sanchez did not file a pro
se supplemental brief.

                                      - 2 -
point did not affect Hernandez-Sanchez’s Criminal History Category.

Finally, the sixty-month sentence the district court imposed was

reasonable. See United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Hernandez-Sanchez’s conviction and

sentence.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 3 -